EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 8-10, filed 2021.11.15, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
The drawing objection is withdrawn.
The claim objection is withdrawn.

Drawings
The amended drawings received on 2021.11.15 are acceptable.

Election/Restrictions
Claims 1 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2021.08.13 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is FR 2793521 A1 which discloses a damping link assembly for bleed valve of a gas turbine engine comprising: a bleed valve ring (30) having a link aperture (32 in fig. 2; a mechanical fastener (26) disposed in the link aperture (26 is in 32 in fig. 2); and a damping guide link (20) operatively coupled to the mechanical fastener at one end (20a) for rotation about a first axis of the mechanical fastener (as in fig. 1) and the damping guide link being operatively coupled (via 12) to an idler bracket (18) at an opposite end (20b) for rotation about a second axis (A), the damping guide link being capable of twisting about a third axis different from the first axis and the second axis when the bleed valve ring is rotated from a first position to a 

    PNG
    media_image1.png
    472
    1078
    media_image1.png
    Greyscale

The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Boehm on 2022.01.11. The application has been amended as follows: 

1.	(Currently Amended) A damping link assembly for a bleed valve of a gas turbine engine comprising:
a bleed valve ring having a link aperture;
a mechanical fastener disposed in the link aperture; and
a damping guide link operatively coupled to the mechanical fastener at one end for rotation about a first axis of the mechanical fastener and the damping guide link being operatively coupled to an idler bracket at an opposite end for rotation about a second axis extending through an aperture at the opposite end of the damping guide link, the damping guide link being capable of elastic twisting in a direction about a third axis different from the first axis and the second axis when the bleed valve ring is rotated from a first position corresponding to a closed bleed valve position to a second position corresponding to an open bleed valve position, wherein a portion of the damping guide link is more flexible about the third axis than a portion of the damping guide link proximate an untwisted configuration corresponding to the closed bleed valve position.
2.	(Original) The damping link assembly of claim 1, wherein the damping guide link is formed from one of steel, nickel, titanium or aluminum.
3.	(Original) The damping link assembly of claim 1, wherein the bleed valve ring is operatively connected to a compressor casing.
4.	(Original) The damping link assembly of claim 3, wherein the compressor casing is a low pressure compressor casing.
5.	(Original) The damping link assembly of claim 1, wherein the mechanical fastener is a pin.
6.	(Original) The damping link assembly of claim 1, wherein the damping guide link is coupled to an outer surface of the bleed valve ring.
7.	(Original) The damping link assembly of claim 1, wherein an end of the damping guide link is disposed within a hollow portion of the bleed valve ring.
8.	(Original) The damping link assembly of claim 1, wherein the damping guide link and the bleed valve ring rotate about different axes.
9.	(Previously Presented) The damping link assembly of claim 1, wherein the damping guide link further comprises a flexible portion that is capable of elastically twisting about the third axis and the flexible portion is angularly oriented with respect to portions of the damping guide link proximate to the one end and the opposite end such that the portions of the damping guide link proximate to the one end and the opposite end are offset from each other or radially spaced from each other. 
10.	(Currently Amended) A gas turbine engine comprising:
a compressor section;
a combustor section;
a turbine section; and
a damping link assembly for a bleed valve of the compressor section, the damping link assembly comprising:
	a bleed valve ring having a link aperture, the bleed valve ring operatively coupled to a casing of the compressor section;
	a mechanical fastener disposed in the link aperture; and
	a damping guide link operatively coupled to the mechanical fastener at one end for rotation about a first axis of the mechanical fastener and the damping guide link being operatively coupled to an idler bracket at an opposite end for rotation about a second axis extending through an aperture at the opposite end of the damping guide link, the damping guide link being capable of elastic twisting in a direction about a third axis different from the first axis and the second axis when the bleed valve ring is rotated from a first position corresponding to a closed bleed valve position to a second position corresponding to an open bleed valve position, wherein a portion of the damping guide link is more flexible about the third axis than a portion of the damping guide an untwisted configuration corresponding to the closed bleed valve position.
11.	(Original) The gas turbine engine of claim 10, wherein the damping guide link is formed from one of steel, nickel, titanium or aluminum.
12.	(Original) The gas turbine engine of claim 10, wherein the casing is a low pressure compressor casing.
13.	(Original) The gas turbine engine of claim 10, wherein the mechanical fastener is a pin.
14.	(Original) The gas turbine engine of claim 10, wherein the damping guide link is coupled to an outer surface of the bleed valve ring.
15.	(Original) The gas turbine engine of claim 10, wherein an end of the damping guide link is disposed within a hollow portion of the bleed valve ring.
16.	(Original) The gas turbine engine of claim 10, wherein the damping guide link and the bleed valve ring rotate about different axes.
17.	(Previously Presented) The gas turbine engine of claim 10, wherein the wherein the damping guide link further comprises a flexible portion that is capable of elastically twisting about the third axis and the flexible portion is angularly oriented with respect to portions of the damping guide link proximate to the one end and the opposite end such that the portions of the damping guide link proximate to the one end and the opposite end are offset from each other or radially spaced from each other.
18.	(Currently Amended) A method of damping a bleed valve ring of a bleed valve of a gas turbine engine as the bleed valve ring moves from a first position corresponding to a closed bleed valve position to a second position corresponding to an open bleed valve position, comprising:
coupling the bleed valve ring of the bleed valve to an idler bracket of the bleed valve with a damping guide link, wherein the damping guide link is operatively coupled to the bleed valve ring at one end for rotation about a first axis and the damping guide link being operatively coupled to the idler bracket at an opposite end for rotation about a second axis extending through an aperture at the opposite end of the damping guide link; and 
elastically twisting the damping guide link [[in a direction about a third axis in order provide a preload or bias to the damping guide link [[, the third axis being different from the first axis and the second axis and wherein a portion of the damping guide link is more flexible about the third axis than a portion of the damping guide link proximate the first axis and/or the second axis, the preload or bias provided to the damping guide link assists in returning the damping guide link to an untwisted configuration corresponding to the closed bleed valve position.
19.	(Previously Presented) The method of claim 18, wherein the bleed valve ring is operatively connected to a compressor casing.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/11/2022